NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 21-3160
                                       ___________

                            IN RE: ANDRE THOMPSON,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:09-cr-00143-001)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 10, 2021

      Before: CHAGARES, Chief Judge, PORTER and FUENTES, Circuit Judges

                             (Opinion filed: January 7, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Andre Thompson seeks a writ of mandamus to compel the

District Court to rule on a motion he filed pursuant to 28 U.S.C. § 2255. By order

entered on December 10, 2021, the District Court denied his motion and declined to issue

a certificate of appealability. In light of the District Court’s action, Thompson’s



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus petition no longer presents a live controversy. Therefore, we will dismiss it as

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.”).

       If Thompson wishes to seek appellate review of the District Court’s decision with

respect to his § 2255 motion, he should file a notice of appeal in the District Court within

the time period set forth in Fed. R. App. P. 4(a)(1)(B).




                                             2